Title: To Thomas Jefferson from Louis Hue Girardin, 6 December 1823
From: Girardin, Louis Hue
To: Jefferson, Thomas


Dear and respected Sir,
Baltimore,
Decr 6th 1823.
I have, from motives which I deem correct, sedulously avoided disturbing your repose by obtrusive letters and requests; and I now earnestly intreat your pardon for making a communication which may be an encroachment on that repose, as well as on your goodness.I passed, in the month of August last, in view of Monticello. My anxiety to go and present my respects to you, and enquire about your health, was extreme; but the Gentleman, with whom I then was speedily proceeding to Staunton, on business of the utmost importance to my little family, could not possibly stop at Charlottesville, and I was compelled to follow him. I felt distressed at the circumstance. I was like a Pilgrim, coming in sight of some holy place, but unable to approach it, and to make at it the long desired pause.Had I than enjoyed the pleasure of seeing you, I would have taken the liberty to state to you certain circumstances, which I now beg leave to explain to you, as briefly as possible, and in relation to which I solicit your usual forbearance, as there is, in this communication, an appearance of egotism, which I can not entirely justify to my own mind.Many causes have combined to prevent my full success here—1. The total want of funds. 2. The entire prostration of the Balte College, and its deeply rooted unpopularity. 3. The apathy of most of the Trustees, who besides, are not men of predominating influence. 4. The sectarian spirit, and exclusive favouritism prevalent here. 5. The multiplicity of Teachers in this place, and the beggarly practices, and disgraceful arts, intrigues &c of most of them. 6. The impolicy, on the part of the Trustees, of forcing upon me a Professor of abilities, indeed, but utterly destitute of dignity, energy, and other qualifications, especially requisite for the contemplated revival.—A development of these and other causes of the partial failure of my hopes, would tire even your indulgent patience. I will, therefore, confine myself to a few further remarks on this subject.—The buildings have been, under my protection, not only screened from further wanton injury, but restored to neatness, decency, and comfort; discipline and order are strictly maintained; both abilities and zeal are acknowledged to exist at the Balte College at present; but, owing to the causes which I have mentioned, and to other equally inauspicious circumstances, I have reason to fear a protracted stagnation, nay, a final overthrow of my most rational hopes, &c…In July last, I offered my resignation to the Trustees. To prevent the second prostration of the Institution which must inevitably have followed, they proposed leaving the whole to my management, uncontrolled by them, on condition of my paying an annual rent of $400. The importance of finishing the education of my Daughters in music, drawing &ce, and also certain views of a private and social nature, induced me to accept the proposal.—I have regenerated the College, as to Teachers, system &ce; But plans of this sort are necessarily slow in their execution; they further require funds to a certain extent. I have only 43 pupils yet. At Christmas, the number may increase, and enable me to engage an additional Teacher—but in the mean while, my expences are going on—The fluctuations in the value of landed property have affected even me—I have sold my little farm at a loss of fifty percent—and I am really afraid of sinking the whole in this hopeless undertaking—having scarcely any other prospect of advantage but that of fitting my Daughters for eminent female Teachers. Indeed, another affliction threatens me. An excellent sister in law who, for twelve years, has devoted all her affection and all her cares to my motherless children, is, to all appearances, in the last stage of an incurable consumption. Her loss will plunge my little family into new misfortunes.Pardon, Dear and respected Sir, such details—They were, perhaps, necessary to introduce the request which I presume to make.I hear that there is some probability of the office of Librarian to Congress becoming vacant, at no distant day. My information is, indeed, very vague, and may be ill-founded. Permit me, however, to claim your recommendation to the President, in the event of the present incumbent resigning. I have paid much attention to Bibliography, and have, since my removal to this place, received from France several excellent works on the subject— among them, Dictionaire Raisonné de Bibliologie—et Manuel du Bibliophile, par G. Peignot—et Manuel du Libraire et de l’amateur de livres &c par J. C. Brunet—I expect every day the Dictionnaire des Ouvrages anonymes et pseudonymes &c de Barbier—La Bibliographie de la France, de Beuchot—I daily expect The works of Dibdin, Debure &c on the same subject, so as to enlarge my knowledge of it.The place of Librarian, were I thought worthy of it, would, I believe, answer all purposes—It would afford a competent salary—and place it in my power to revise, complete, and republish my continuation of the History of Virginia, under the following title: History of Virginia, during and since the Revolution.—It would also enable me to enter upon the publication of a periodical work,  intended to counteract the false impressions circulated among us by the British magazines and Reviews, on the  state of Science and literature, in France, Germany, Italy &ce— viz: Scientific and Literary Annals of Continental Europe &ce. This work would be divided into two parts, the one restrospection—the other cotemparaneous &ce—The present drudgery to which I am condemned, forbids even the thought of my engaging in either of the above schemes.Once more, Dear and respected Sir, forgive this obtrusion. I well know your goodness—yet, I dread troubling that repose to which you are, in so many respects, entitled. It is not without diffidence, and, indeed, some self-reproach, that I thus presume to request from you a few lines to Mr Monroe, in my behalf, in case the office of Librarian to Congress should become vacant, during his Presidency.I hope that this letter will find you in the enjoyment of good health—and pray that this and other blessings may long be continued to you.I take the liberty to present, at the same time, my sincere respects to Mrs Randolph and Col. Randolph, and my very friendly remembrances to Mr Jefferson Randolph—I have the honour to salute you with respectful attachment and gratitude.L. H. Girardin
   something upon the plan, in the tone, and in the spirit of the Revue Encyclopedique.
